      Case 2:17-cv-01449-TLN-AC Document 39 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES C. McCURDY,                                No. 2:17-cv-01449-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    M. RIVERO, et al.,
15                       Defendants.
16

17          Plaintiff James C. McCurdy (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 23, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 38.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
      Case 2:17-cv-01449-TLN-AC Document 39 Filed 08/27/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed July 23, 2020 (ECF No. 38), are adopted in

 5   full; and

 6           2. This action is DISMISSED without prejudice for lack of prosecution. E.D. Cal. L.R.

 7   110; Fed. R. Civ. P. 41(b).

 8           3. The Clerk of the Court is directed to close this case.

 9           IT IS SO ORDERED.

10   DATED: August 26, 2020

11

12
                                                                     Troy L. Nunley
13
                                                                     United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
